UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended August 3, 2012 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-25225 Cracker Barrel Old Country Store, Inc. (Exact name of registrant as specified in its charter) Tennessee 62-0812904 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 305 Hartmann Drive, P.O. Box 787 37088-0787 Lebanon, Tennessee (Zip code) (Address of principal executive offices) Registrant's telephone number, including area code: (615) 444-5533 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock (Par Value $.01) The NASDAQ Stock Market LLC (NASDAQ Global Select Market) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes þNo ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and ”smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No þ The aggregate market value of voting stock held by nonaffiliates of the registrant as of January 27, 2012 (the last business day of the registrant’s most recently completed second fiscal quarter) was $1,182,829,428. As of September 18, 2012, there were23,532,814 shares of common stock outstanding. Documents Incorporated by Reference Document from which Portions are Incorporated by Reference Part of Form 10-K into which incorporated 1. Proxy Statement for Annual Meeting of Part III Shareholders to be held November 15, 2012 (the “2012 Proxy Statement”) PART I PAGE INTRODUCTION 4 ITEM 1. BUSINESS 5 ITEM 1A. RISK FACTORS 10 ITEM 1B. UNRESOLVED STAFF COMMENTS 21 ITEM 2. PROPERTIES 21 ITEM 3. LEGAL PROCEEDINGS 22 EXECUTIVE OFFICERS OF THE REGISTRANT 23 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 24 ITEM 6. SELECTED FINANCIAL DATA 26 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 43 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 45 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 70 ITEM 9A. CONTROLS AND PROCEDURES 71 ITEM 9B. OTHER INFORMATION 72 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 73 ITEM 11. EXECUTIVE COMPENSATION 73 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 73 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 73 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 73 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 73 SIGNATURES 74 EXHIBIT INDEX 75 3 Index INTRODUCTION General This report contains references to years 2012, 2011 and 2010, which represent our fiscal years ended August 3, 2012, July 29, 2011 and July 30, 2010, respectively.2012 consisted of 53 weeks while 2011 and 2010 consisted of 52 weeks.All of the discussion in this report should be read with, and is qualified in its entirety by, the Consolidated Financial Statements and the notes thereto.All amounts other than share and certain statistical information (e.g., number of stores) are in thousands unless the context clearly indicates otherwise.Similarly, references to a year or quarter are to our fiscal year or quarter unless expressly noted or the context clearly indicates otherwise. Forward Looking Statements/Risk Factors Except for specific historical information, many of the matters discussed in this Annual Report on Form 10-K, as well as other documents incorporated herein by reference, may express or imply projections of items such as revenues or expenditures, estimated capital expenditures, compliance with debt covenants, plans and objectives for future operations, store economics, inventory shrinkage, growth or initiatives, expected future economic performance or the expected outcome or impact of pending or threatened litigation. These and similar statements regarding events or results that Cracker Barrel Old Country Store, Inc. (the “Company”) expects will or may occur in the future, are forward-looking statements that, by their nature, involve risks, uncertainties and other factors which may cause our actual results and performance to differ materially from those expressed or implied by those statements. All forward-looking information is provided pursuant to the safe harbor established under the Private Securities Litigation Reform Act of 1995 and should be evaluated in the context of these risks, uncertainties and other factors. Forward-looking statements generally can be identified by the use of forward-looking terminology such as “trends,” “assumptions,” “target,” “guidance,” “outlook,” “opportunity,” “future,” “plans,” “goals,” “objectives,” “expectations,” “near-term,” “long-term,” “projection,” “may,” “will,” “would,” “could,” “expect,” “intend,” “estimate,” “anticipate,” “believe,” “potential,” “regular,” “should,” “projects,” “forecasts” or “continue”(or the negative or other derivatives of each of these terms) or similar terminology.We believe the assumptions underlying any forward-looking statements are reasonable; however, any of the assumptions could be inaccurate, and therefore, actual results may differ materially from those projected in or implied by the forward-looking statements.In addition to the risks of ordinary business operations, and those discussed or described in this report or in information incorporated by reference into this report, factors and risks that may result in actual results differing from this forward-looking information include, but are not limited to, those contained in Part I, Item 1A of this report below, as well as the factors described under “Critical Accounting Estimates” in Part II, Item 7 of this report below or, from time to time, in our filings with the Securities and Exchange Commission (“SEC”), press releases and other communications. Readers are cautioned not to place undue reliance on forward-looking statements made in this report, since the statements speak only as of the report’s date.Except as may be required by law, we have no obligation, and do not intend, to publicly update or revise any of these forward-looking statements to reflect events or circumstances occurring after the date of this report or to reflect the occurrence of unanticipated events.Readers are advised, however, to consult any future public disclosures that we may make on related subjects in reports that we file with or furnish to the SEC or in our other public disclosures. 4 Index PART I ITEM 1. BUSINESS OVERVIEW Cracker Barrel Old Country Store, Inc. (“we,” “us,” “our” or the "Company," which reference, unless the context requires otherwise, also includes our direct and indirect wholly-owned subsidiaries), is principally engaged in the operation and development of the Cracker Barrel Old Country Store® concept (“Cracker Barrel”).We are headquartered in Lebanon, Tennessee and were originally founded in 1969.We are organized under the laws of the State of Tennessee. On December 20, 2011, the Company’s shareholders approved an agreement and plan of merger (the “merger agreement”) effecting an internal restructuring of the Company through the merger of Cracker Barrel Old Country Store, Inc. (“Holdco”) with and into CBOCS, Inc., a wholly-owned subsidiary of Holdco, effective as of December 23, 2011.At the effective time of the merger, the name of CBOCS, Inc., the surviving corporation in the merger, was changed to Cracker Barrel Old Country Store, Inc.Pursuant to the merger agreement, the outstanding shares of Holdco’s common stock, par value $0.01 per share, were converted into an equivalent number of shares of the surviving corporation’s common stock and were owned directly by the Company’s shareholders in the same proportion as their ownership of Holdco immediately prior to the merger.The Company’s common stock continues to be listed on The NASDAQ Global Select Market under the same ticker symbol, “CBRL.”The merger did not result in any material changes in the business, offices, assets, liabilities, obligations, net worth, directors, officers or employees of Holdco. We maintain a website at crackerbarrel.com.We make available free of charge through our website our periodic and other reports filed with or furnished to the SEC pursuant to the Securities and Exchange Act of 1934, as amended (the “Exchange Act”) as soon as reasonably practicable after we file such material with, or furnish it to, the SEC.Information on our website is not deemed to be incorporated by reference into this Annual Report on Form 10-K or any other filings that we make from time to time with the SEC. OPERATIONS As of September 18, 2012, we operated 620 stores in 42 states.None of our stores is franchised.Our stores are intended to appeal to both the traveler and the local customer and we believe they have consistently been a consumer favorite.We are often recognized for the quality of our operations.A brand metrics survey completed by Technomic, a leading fact-based consulting and research firm serving the food industry, found that consumers view Cracker Barrel as unique when compared to its competitors, and they rank Cracker Barrel as the leader in several categories, including menu variety, availability of healthy options, friendliness, value and quality.Most recently, in August 2012, we took first place in the Family-Dining category in the Consumer Picks survey sponsored by Nation’s Restaurant News.Results showed Cracker Barrel had the highest ranking in several categories, including service, menu variety and likely to return. Store Format: The format of our stores consists of a trademarked rustic, old country-store design offering a full-service restaurant menu featuring home-style country food and a wide variety of decorative and functional items featuring rocking chairs, holiday and seasonal gifts and toys, apparel, cookware and foods.All stores are freestanding buildings.Store interiors are subdivided into a dining room occupying approximately 28% of the total interior store space, and a gift shop occupying approximately 22% of such space, with the balance primarily consisting of kitchen, storage and training areas.All stores have stone fireplaces and are decorated with antique-style furnishings and other authentic and nostalgic items, reminiscent of and similar to those found and sold in the past in traditional old country stores.The front porch of each store features rows of the signature Cracker Barrel rocking chairs that can be used by guests while waiting for a table in our dining room or after enjoying a meal and are sold by the gift shop.The kitchens contain modern food preparation and storage equipment allowing for flexibility in menu variety and development. 5 Index Products:Our restaurants, which generated approximately 80% of our total revenue in 2012, offer home-style country cooking featuring many of our own recipes that emphasize authenticity and quality.Except for Christmas day, when they are closed, and Christmas Eve when they close at 2:00 p.m., our restaurants serve breakfast, lunch and dinner daily between the hours of 6:00 a.m. and 10:00 p.m. (closing at 11:00 p.m. on Fridays and Saturdays).Menu items are moderately priced.The restaurants do not serve alcoholic beverages. Breakfast items can be ordered at any time throughout the day and include juices, eggs, pancakes, bacon, country ham, sausage, grits, and a variety of biscuit specialties, such as gravy and biscuits and country ham and biscuits.Lunch and dinner items include country ham, chicken and dumplings, chicken fried chicken, meatloaf, country fried steak, pork chops, fish, steak, roast beef, vegetable plates, salads, sandwiches, soups and specialty items such as pinto beans and turnip greens.We may from time to time feature new items as off-menu specials or in test menus at certain locations to evaluate possible ways to enhance customer interest and identify potential future additions to the menu.We offer weekday lunch specials which include some of our favorite entrées in lunch-sized portions.Our menu also has daily dinner features that showcase a popular dinner entrée for each day of the week.There is some variation in menu pricing and content in different regions of the country for both breakfast and lunch/dinner. The average check per guest during 2012 was $9.44, which represents a 2.4% increase over the prior year. The following table highlights the price ranges for our meals in 2012: Prices Range Breakfast $3.29 to $8.99 Lunch and Dinner $3.99 to $13.49 The following table highlights each day-part’s percentage of restaurant sales in 2012: Percentage of Restaurant Sales in 2012 Breakfast Day-Part (until 11:00 a.m.) 24% Lunch Day-Part (11:00 a.m. to 4:00 p.m.) 38% Dinner (4:00 p.m. to close) 38% We also offer items for sale in our gift shops that are featured on, or related to, the restaurant menu, such as pies, cornbread mix, coffee, syrups and pancake mixes. Our gift shops, which generated approximately 20% of our total revenue in 2012, offer a wide variety of decorative and functional items such as rocking chairs, seasonal gifts, apparel, toys, music CD’s, cookware, old-fashioned-looking ceramics, figurines, a book-on-audio sale-and-exchange program and various other gift items, as well as various candies, preserves and other food items. The following table highlights the five categories which accounted for the largest shares of our retail sales in 2012: Percentage of Retail Sales in Apparel and Accessories 27% Home 19% Food 18% Toys 13% Fragrance 8% Our typical gift shop features approximately 3,600 stock keeping units.Many of the food items are sold under the “Cracker Barrel Old Country Store” brand name.We believe that we achieve high retail sales per square foot of retail selling space (approximately $411 per square foot in 2012 on a 53-week basis) as compared to mall stores both by offering appealing merchandise and by having a significant source of customers who are typically restaurant guests.We served an average of approximately 6,700 restaurant guests per week in a typical store in 2012. 6 Index Product Development and Merchandising:We maintain a product development department, which develops new and improved menu items either in response to shifts in customer preferences or to create customer interest.We utilize a formal development and testing process which includes guest research and in-store market tests to ensure products brought to market have a greater likelihood of meeting our goals.Menu driven growth is built through three areas:enhancements to our current core menu offerings, the addition of new core menu offerings and limited time offer promotions we call seasonal events. Our merchandising department selects and develops products for our gift shop.We are focused on driving retail sales by converting those customers who come to us for a restaurant visit.We follow a core and seasonal theme approach to meet the expectations of our guests while also providing new offerings to maintain high purchase levels.Our music program serves to deliver sales, provides a promotional platform for us, and, deepens and extends our country lifestyle associations.Some of the most recent additions to our exclusive music program include Ronnie Dunn, Dolly Parton Live and Edens Edge. Store Management and Quality Controls: Our store management, typically consisting, at each store, of one general manager, four associate managers and one retail manager, is responsible for an average of 102 employees on two shifts.The relative complexity of operating one of our stores requires an effective management team at the individual store level.To motivate store managers to improve sales and operational performance, we maintain a bonus plan designed to provide store managers with an opportunity to share in the profits of their store.The bonus plan also rewards managers who achieve specific operational targets.We also employ district managers to support individual store managers and regional vice presidents to support individual district managers.Each restaurant district manager oversees seven to nine individual stores and each restaurant regional vice president supports eight to ten district managers.Each retail district manager oversees eleven to fifteen individual stores and each retail regional vice president supports nine to eleven district managers.Each store is assigned to both a restaurant and a retail district manager and each district is assigned to both a restaurant and a retail regional vice president.The various levels of restaurant and retail management work closely together to allow our stores to deliver a unique, integrated guest experience. To ensure that individual stores are operated at a high level of quality, we focus significant attention on the selection and training of store managers.The store management recruiting and training program begins with an evaluation and screening process.In addition to multiple interviews and verification of background and experience, we conduct testing designed to identify those applicants most likely to be best suited to manage store operations. Candidates who successfully pass this screening process are then required to complete a training program.The restaurant manager training program consists of five weeks of in-store training and three weeks of training at our home office.The retail manager training program consists of three weeks of in-store training and two weeks of training at our home office.Our training programs provide us with managers who can effectively demonstrate the ability to deliver a great guest experience through the leadership and execution of our operating systems.This program allows new managers the opportunity to become familiar with our operations, culture, management objectives, controls and evaluation criteria before assuming management responsibility.We provide our managers and hourly employees with ongoing training through various development courses taught through a blended learning approach, including a mix of hands-on, classroom, written and Internet-based training.Each store is equipped with dedicated training computers for the Internet-based computer-assisted instruction programs.Additionally, each store typically has an employee training coordinator who oversees the training of the store’s hourly employees. Purchasing and Distribution: We negotiate directly with food vendors as to specification, price and other material terms of most food purchases.We have a contract with an unaffiliated distributor with custom distribution centers in Lebanon, Tennessee; McKinney, Texas; Gainesville, Florida; Elkton, Maryland; Kendalville, Indiana; and Ft. Mill, South Carolina.We purchase the majority of our food products and restaurant supplies on a cost-plus basis through this unaffiliated distributor.The distributor is responsible for placing food orders, warehousing and delivering food products to our stores.Deliveries are generally made once per week to the individual stores. The following table highlights the five food categories which accounted for the largest shares of our food purchasing expense in 2012: Percentage of Food Purchases in 2012 Fruits and vegetables 14% Dairy (including eggs) 13% Beef 12% Poultry 10% Pork 10% 7 Index Each of these categories includes several individual items.The single food item within these categories that accounted for the largest share of our food purchasing expense in 2012 was chicken tenderloin at approximately 5% of food purchases.Dairy, fruits and vegetables are purchased through numerous vendors including local vendors.Eggs are purchased through two vendors.We purchase our beef through ten vendors and our poultry and pork each through nine vendors.Should any food items from a particular vendor become unavailable, we believe that these food items could be obtained, or alternative products substituted, in sufficient quantities from other sources at competitive prices to allow us to avoid any material adverse effects that could be caused by such unavailability. We purchase the majority of our retail items (approximately 80% in 2012) directly from domestic and international vendors and warehouse them at a retail distribution center in Lebanon.The distribution center, which we lease, is an approximately 370,000 square foot warehouse facility and includes an additional approximate 14,000 square feet of office and maintenance space.The distribution center fulfills retail item orders generated by our automated replenishment system and generally ships the retail orders once a week to the individual stores by a third-party dedicated freight line.Certain retail items, not centrally purchased and warehoused at the distribution center, are drop-shipped directly by our vendors to our stores.Approximately 38% of our 2012 retail purchases were directly from vendors in the People’s Republic of China.We have relationships with foreign buying agencies to source purchased product, monitor quality control and supplement product development. Operational and Inventory Controls: Our information technology and telecommunications systems and various analytical tools are used to evaluate store operating information and provide management with reports to support prompt detection of unusual variances in food costs, labor costs or operating expenses.Management also monitors individual store restaurant and retail sales on a daily basis and closely monitors sales mix, sales trends, operational costs and inventory levels. The information generated by the information technology and telecommunication systems, analysis tools and monitoring processes is used to manage the operations of each store, replenish retail inventory levels and facilitate retail purchasing decisions.These systems and processes also are used in the development of forecasts, budget analyses and planning. Guest Satisfaction:We are committed to providing our guests a home-style, country-cooked meal, and a variety of retail merchandise served and sold with genuine hospitality in a comfortable environment, in a way that evokes memories of the past.Our commitment to offering guests a quality experience begins with our employees.Our mission statement, “Pleasing People,” embraces guests and employees alike, and our employees are trained on the importance of that mission in a culture of mutual respect.We also are committed to staffing each store with an experienced management team to ensure attentive guest service and consistent food quality.Through the regular use of guest surveys and store visits by district managers and regional vice presidents, management receives valuable feedback that is used in our ongoing efforts to improve the stores and to demonstrate our continuing commitment to pleasing our guests.We have a guest-relations call center that takes comments and suggestions from guests and forwards them to operations or other management for information and follow up.We use an interactive voice response (“IVR”) system to monitor operational performance and guest satisfaction at all stores on an ongoing basis.We have public notices in our menus, on our website and posted in our stores informing customers and employees about how to contact us by Internet or toll-free telephone number with questions, complaints or concerns regarding services or products.We conduct training in how to gather information and investigate and resolve customer concerns.This is accompanied by comprehensive training for all store employees on our public accommodations policy and commitment to "pleasing people." Marketing: We employ multiple mediums to reach and engage our guests.Outdoor advertising (i.e., billboards and state department of transportation signs) is the largest advertising vehicle we use to reach our traveling and local guests. In 2012, we had over 1,600 billboards and this expenditure accounted for 49% of our total advertising spend.We believe we are among the top billboard advertisers in the restaurant industry.Broadcast media has taken on a larger role for our company as we look to build consideration for local visits with two flights of broadcast media each year during our key seasonal periods.Each flight includes national cable television and spot radio (in markets covering close to 70% of our stores).We continue to increase our efforts in the digital space to drive preference and engagement with the brand.We now have properties on multiple social media sites, including a customer relationship management program, an e-commerce platform and our brand site.Our exclusive music program drives awareness for the brand and builds cultural relevance and affinity with our guests.We continue to have multiple releases each year with specific promotional support for each release.In 2013, we plan to spend approximately 2.2% of our revenues on advertising which is comparable to our spending in the prior year.Outdoor advertising is expected to represent approximately 50% of advertising expenditures in 2013. 8 Index STORE DEVELOPMENT We opened 13 new stores in 2012.We plan to open 12 new stores during 2013, four of which were open as of September 18, 2012. Our stores are located primarily along interstate highways; however, as of September 18, 2012, 99 (or approximately 16%) of our stores are located near "tourist destinations" or are considered “off-interstate” stores.In 2013, we intend to open approximately half of our new stores along interstate highways as compared to seven in 2012.We believe we should pursue development of both interstate locations and off-interstate locations to capitalize on the strength of our brand associated with travelers on the interstate highway system and by locating in certain local markets where our guests live and work.We have identified approximately 200 to 300 trade areas for potential future development with characteristics that appear to be consistent with those believed to be necessary to support successful stores. Of the 620 stores open as of September 18, 2012, we own the land and buildings for 409, while the other 211 properties are either ground leases or ground and building leases. Land costs for stores opened during 2012 were in the range of $1,000 to $1,400 per site if owned. Building, site improvement, furniture, equipment and related development costs for stores opened during 2012 were in the range of $2,400 to $3,100 per store. Pre-opening costs were in the range of $270 to $360 per store in 2012. Our current store prototype is approximately 8,900 square feet including aprroximately 2,100 square feet of retail selling space and has dining room seating for 177 guests. Our capital investment in new stores may differ in the future due to building design specifications, site location and site characteristics.In 2013, we plan to open 12 stores of approximately 9,000 square feet with seating for 177 guests. EMPLOYEES As of August 3, 2012, we employed approximately 70,000 people, of whom 458 were in advisory and supervisory capacities, 3,674 were in-store management positions and 38 were officers.Many store personnel are employed on a part-time basis.None of our employees are represented by any union and management considers its employee relations to be good. COMPETITION The restaurant industry is intensely competitive with respect to the type and quality of food, price, service, location, personnel, concept, attractiveness of facilities and effectiveness of advertising and marketing.We compete with a significant number of national and regional restaurant chains, some of which have greater resources than us, as well as locally owned restaurants.The restaurant business is often affected by changes in consumer taste; national, regional or local economic conditions; demographic trends; traffic patterns; the type, number and location of competing restaurants; and consumers’ discretionary purchasing power.In addition, factors such as inflation, increased food, labor and benefits costs and the lack of experienced management and hourly employees may adversely affect the restaurant industry in general and our restaurants in particular. RAW MATERIALS SOURCES AND AVAILABILITY Essential restaurant supplies and raw materials are generally available from several sources.However, in our stores, certain branded items are single source products or product lines.Generally, we are not dependent upon single sources of supplies or raw materials.Our ability to maintain consistent quality throughout our store system depends in part upon our ability to acquire food products and related items from reliable sources.When the supply of certain products is uncertain or prices are expected to rise significantly, we may enter into purchase contracts or purchase bulk quantities for future use. Adequate alternative sources of supply, as well as the ability to adjust menus if needed, are believed to exist for substantially all of our restaurant products.Our retail supply chain generally involves longer lead-times and, often, more remote sources of product, including the People’s Republic of China, and most of our retail product is distributed to our stores through a single distribution center.Although disruption of our retail supply chain could be difficult to overcome, we continuously evaluate the potential for disruptions and ways to mitigate them should they occur. 9 Index ENVIRONMENTAL MATTERS Federal, state and local environmental laws and regulations have not historically had a significant impact on our operations; however, we cannot predict the effect of possible future environmental legislation of regulations on our operations. TRADEMARKS We deem the various Cracker Barrel trademarks and service marks that we own to be of substantial value.Our policy is to obtain federal registration of trademarks and other intellectual property whenever possible and to pursue vigorously any infringement of our trademarks. RESEARCH AND DEVELOPMENT While research and development is important to us, these expenditures have not been material due to the nature of the restaurant and retail industries. SEASONAL ASPECTS Historically, our profits have been lower in the first and third fiscal quarters and higher in the second and fourth fiscal quarters.We attribute these variations primarily to the Christmas holiday shopping season and the summer vacation and travel season.Our gift shop sales, which are made substantially to our restaurant guests, historically have been highest in our second quarter, which includes the Christmas holiday shopping season.Historically, interstate tourist traffic and the propensity to dine out have been much higher during the summer months, thereby generally contributing to higher profits in the Company’s fourth quarter.We also generally open additional new stores throughout the year.Therefore, the results of operations for any interim period cannot be considered indicative of the operating results for an entire year. WORKING CAPITAL In the restaurant industry, substantially all sales are either for cash or third-party credit card.Therefore, like many other restaurant companies, we are able to, and often do operate with negative working capital.Restaurant inventories purchased through our principal food distributor are on terms of net zero days, while restaurant inventories purchased locally generally are financed through normal trade credit.Because of our gift shop, which has a lower product turnover than the restaurant, we carry larger inventories than many other companies in the restaurant industry.Retail inventories purchased domestically generally are financed from normal trade credit, while imported retail inventories generally are purchased through wire transfers.These various trade terms are aided by rapid product turnover of the restaurant inventory.Employees generally are paid on weekly or semi-monthly schedules in arrears of hours worked except for bonuses that are paid either quarterly or annually in arrears.Many other operating expenses have normal trade terms and certain expenses such as certain taxes and some benefits are deferred for longer periods of time. ITEM 1A. RISK FACTORS Investing in our securities involves a degree of risk.Persons buying our securities should carefully consider the risks described below and the other information contained in this Annual Report on Form 10-K and other filings that we make from time to time with the SEC, including our consolidated financial statements and accompanying notes.If any of the following risks actually occurs, our business, financial condition, results of operations or cash flows could be materially adversely affected. In any such case, the trading price of our securities could decline and you could lose all or part of your investment. 10 Index General economic, business and societal conditions as well as those specific to the restaurant or retail industries that are largely out of our control may adversely affect our business, financial condition and results of operations. Our business results depend on a number of industry-specific and general economic factors, many of which are beyond our control.These factors include consumer income, interest rates, inflation, consumer credit availability, consumer debt levels, tax rates and policy, unemployment trends and other matters that influence consumer confidence and spending. The full-service dining sector of the restaurant industry and the retail industry are affected by changes in national, regional and local economic conditions, seasonal fluctuation of sales volumes, consumer preferences, including changes in consumer tastes and dietary habits and the level of consumer acceptance of our restaurant concept and retail merchandise, and consumer spending patterns. Discretionary consumer spending, which is critical to our success, is influenced by general economic conditions and the availability of discretionary income.The global economic crisis has reduced consumer confidence and affected consumers’ ability or desire to spend disposable income.A continued deterioration in the economy or other economic conditions affecting disposable consumer income, such as unemployment levels, reduced home values, investment losses, inflation, business conditions, fuel and other energy costs, consumer debt levels, lack of available credit, consumer confidence, interest rates, tax rates and changes in tax laws, may adversely affect our business by reducing overall consumer spending or by causing customers to reduce the frequency with which they shop and dine out or to shift their spending to our competitors or to products sold by us that are less profitable than other product choices, all of which could result in lower revenues, decreases in inventory turnover, greater markdowns on inventory, and a reduction in profitability due to lower margins. In addition, many of the factors discussed above, along with the current economic environment and the related impact on available credit, may affect us and our suppliers and other business partners, landlords, and customers in an adverse manner including, but not limited to, reducing access to liquid funds or credit (including through the loss of one or more financial institutions that are a part of our revolving credit facility), increasing the cost of credit, limiting our ability to manage interest rate risk, increasing the risk of bankruptcy of our suppliers, landlords or counterparties to or other financial institutions involved in our credit facility and our derivative and other contracts, increasing the cost of goods to us, and other adverse consequences which we are unable to fully anticipate. We also cannot predict the effects of actual or threatened armed conflicts or terrorist attacks, efforts to combat terrorism, military action against any foreign state or group located in a foreign state or heightened security requirements on the economy or consumer confidence in the United States.Any of these events could also affect consumer sentiment and confidence that in turn affect consumer spending patterns or result in increased costs for us due to security measures. Unfavorable changes in the factors described above or in other business and economic conditions affecting our customers could increase our costs, reduce traffic in some or all of our locations or impose practical limits on pricing, any of which could lower our profit margins and have a material adverse affect on our financial condition and results of operations. There can be no assurance that the economic conditions that have adversely affected the restaurant and retail industries, and the capital, credit and real estate markets generally or us in particular, will improve, or even remain static, in 2013, or thereafter, in which case we could experience declines in revenues and profits, and could face capital and liquidity constraints or other business challenges. 11 Index We face intense competition, and if we are unable to continue to compete effectively, our business, financial condition and results of operations would be adversely affected. The restaurant and retail industries are intensely competitive, and we face many well-established competitors.We compete within each market with national and regional restaurant chains and locally-owned restaurants.Competition from other regional or national restaurant chains typically represents the more important competitive influence, principally because of their significant marketing and financial resources.However, we also face growing competition as a result of the trend toward convergence in grocery, deli, retail and restaurant services, particularly in the supermarket industry.Moreover, our competitors can harm our business even if they are not successful in their own operations by taking away customers or employees through aggressive and costly advertising, promotions or hiring practices.We compete primarily on the quality, variety and value perception of menu and retail items. The number and location of stores, the growth of e-commerce, type of concept, quality and efficiency of service, attractiveness of facilities and effectiveness of advertising and marketing programs also are important factors. We anticipate that intense competition will continue with respect to all of these factors.We also compete with other restaurant chains and other retail businesses for quality site locations, management and hourly employees, and competitive pressures could affect both the availability and cost of these important resources.If we are unable to continue to compete effectively, our business, financial condition and results of operations would be adversely affected. The price and availability of food, ingredients, merchandise and utilities used by our stores could adversely affect our revenues and results of operations. We are subject to the general risks of inflation, and our operating profit margins and results of operations depend significantly on our ability to anticipate and react to changes in the price, quality and availability of food and other commodities, ingredients, retail merchandise, utilities and other related costs over which we have little control.Fluctuations in economic conditions, weather, demand and other factors affect the availability, quality and cost of the ingredients and products that we buy.Some climatologists predict that the long-term effects of climate change may result in more severe, volatile weather, which could result in greater volatility in product supply and price.Furthermore, many of the products that we use and their costs are interrelated.The increased global demand for corn, wheat and dairy products has increased feed costs for poultry and livestock. The effect of, introduction of, or changes to tariffs or exchange rates on imported retail products or food products could increase our costs and possibly affect the supply of those products.Our operating margins are also affected, whether as a result of general inflation or otherwise, by fluctuations in the price of utilities such as natural gas and electricity, on which our locations depend for much of their energy supply.Our inability to anticipate and respond effectively to one or more adverse changes in any of these factors could have a significant adverse effect on our results of operations.In addition, because we provide a moderately-priced product, we may not seek to or be able to pass along price increases to our customers sufficient to completely offset cost increases. We are dependent on attracting and retaining qualified employees while also controlling labor costs. Our performance is dependent on attracting and retaining a large and growing number of qualified store employees.Availability of staff varies widely from location to location.Many staff members are in entry-level or part-time positions, typically with high rates of turnover.Even though recent trends in employee turnover have been favorable, if store management and staff turnover were to increase, we could suffer higher direct costs associated with recruiting, training and retaining replacement personnel.Management turnover as well as general shortages in the labor pool can cause our stores to be operated with reduced staff, which negatively affects our ability to provide appropriate service levels to our customers.Competition for qualified employees exerts upward pressure on wages paid to attract such personnel, resulting in higher labor costs, together with greater recruiting and training expenses. 12 Index Our ability to meet our labor needs while controlling our costs is subject to external factors such as unemployment levels, minimum wage legislation, health care legislation, payroll taxes and changing demographics.Many of our employees are hourly workers whose wages are affected by increases in the federal or state minimum wage or changes to tip credits.Tip credits are the amounts an employer is permitted to assume an employee receives in tips when the employer calculates the employee’s hourly wage for minimum wage compliance purposes.Increases in minimum wage levels and changes to the tip credit have been made and continue to be proposed at both federal and state levels.As minimum wage rates increase, we may need to increase not only the wages of our minimum wage employees but also the wages paid to employees at wage rates that are above minimum wage.If competitive pressures or other factors prevent us from offsetting increased labor costs by increases in prices, our profitability may decline. Our risks are heightened because of our single retail distribution facility; in addition, our reliance on certain significant vendors, particularly for foreign-sourced retail products, subjects us to numerous risks, including possible interruptions in supply, which could adversely affect our business. The majority of our retail inventory is shipped into, stored at and shipped out of a single warehouse located in Lebanon, Tennessee.All of the decorative fixtures used in our stores are shipped into, stored at and shipped out of another single warehouse also located in Lebanon, Tennessee.A natural disaster affecting either of these warehouses could materially adversely affect our business. Our ability to maintain consistent quality throughout our operations depends in part upon our ability to acquire specified food and retail products and supplies in sufficient quantities.Partly because of our size, finding qualified vendors and accessing food, retail products, supplies and certain out-sourced services in a timely and efficient manner is a significant challenge that typically is more difficult with respect to goods or services sourced outside the United States.In some cases, we may have only one supplier for a product or service.Our dependence on single source suppliers subjects us to the possible risks of shortages, interruptions and price fluctuations, and possible litigation when we change vendors because of performance issues. The global economic slowdown continues to put significant pressure on suppliers, with some suppliers facing financial distress and others attempting to rebuild profitability, all of which tends to make the supply environment more expensive.If any of these vendors is unable to fulfill its obligations, or if we are unable to find replacement suppliers in the event of a supply disruption, we could encounter supply shortages and/or incur higher costs to secure adequate supplies, either of which could materially harm our business. Additionally, we use a number of products that are or may be manufactured in a number of foreign countries.In addition to the risk presented by the possible long lead times to source these products, our results of operations may be materially affected by risks such as: · fluctuating currency exchange rates; · foreign government regulations; · foreign currency exchange control regulations; · import/export restrictions and product testing regulations; · foreign political and economic instability; · disruptions due to labor stoppages, strikes or slowdowns, or other disruptions, involving our vendors or the transportation and handling industries; and · tariffs, trade barriers and other trade restrictions by the U.S. government on products or components shipped from foreign sources. Possible shortages or interruptions in the supply of food items and other supplies to our stores caused by inclement weather, natural disasters such as droughts, floods and earthquakes, the inability of our vendors to obtain credit in a tightened credit market or other conditions beyond our control could adversely affect the availability, quality and cost of the items we buy and the operations of our stores.Our inability to effectively manage supply chain risk could increase our costs and limit the availability of products that are critical to our store operations.If we temporarily close a store or remove popular items from a store’s menu or product assortment, that store may experience a significant reduction in revenue during the time affected by the shortage or thereafter as a result of our customers changing their dining and shopping habits. 13 Index Our plans depend significantly on initiatives designed to improve the efficiencies, costs and effectiveness of our operations, and failure to achieve or sustain these plans could adversely affect our results of operations. We have had, and expect to continue to have, initiatives in various stages of testing, evaluation and implementation, upon which we expect to rely to improve our results of operations and financial condition.Many of these initiatives are inherently risky and uncertain in their application to our business in general, even when tested successfully on a more limited scale.It is possible that successful testing can result partially from resources and attention that cannot be duplicated in broader implementation. Testing and general implementation also can be affected by other risk factors described herein that reduce the results expected. Successful system-wide implementation across hundreds of stores and involving tens of thousands of employees relies on consistency of training, stability of workforce, ease of execution and the absence of offsetting factors that can adversely influence results. Failure to achieve successful implementation of our initiatives could adversely affect our results of operations. We have substantial indebtedness, which may decrease our flexibility, increase our borrowing costs and adversely affect our liquidity. Our consolidated indebtedness and our leverage ratio may have the effect, among other things, of reducing our flexibility to respond to changing business and economic conditions and increasing borrowing costs. Our level of indebtedness can have important consequences. For example, it may: · require a substantial portion of our cash flow from operations for the payment of principal of, and interest on, our indebtedness and reduce our ability to use our cash flow to fund working capital, capital expenditures and general corporate requirements or to pay dividends; and · limit our flexibility to adjust to changing business and market conditions and make us more vulnerable to a downturn in general economic conditions as compared to our competitors. There are various financial covenants and other restrictions in our credit facility. If we fail to comply with any of these requirements, the related indebtedness (and other unrelated indebtedness) could become due and payable prior to its stated maturity.A default under our credit agreement may also significantly affect our ability to obtain additional or alternative financing.For example, the lenders’ ongoing obligation to extend credit under the revolving credit facility is dependent upon our compliance with these covenants and restrictions. Our ability to make scheduled payments or to refinance our obligations with respect to indebtedness will depend on our operating and financial performance, which, in turn, is subject to prevailing economic conditions and to financial, business and other factors beyond our control.Our inability to refinance our indebtedness when necessary or to do so upon attractive terms would materially and adversely affect our liquidity and our ongoing results of operations. Our advertising is heavily dependent on billboards, which are highly regulated; our evolving marketing strategy poses a risk of increased advertising and marketing costs that could adversely affect our results of operations. Historically, we have relied upon billboards as our principal method of advertising.A number of states in which we operate restrict highway signage and billboards.Because many of our stores are located on the interstate highway system, our business is highly related to highway travel. Thus, signage or billboard restrictions or loss of existing signage or billboards could affect our visibility and ability to attract customers. Additionally, as we continue to build stores away from our traditional interstate locations and evolve our marketing strategy, we are increasingly utilizing what others might consider more traditional methods of advertising, such as national cable television, radio, direct mail, newspaper, and online and digital media.While we use these types of advertising from time to time, their effects upon our revenues and, in turn, our profits, are uncertain.Additionally, if our competitors increased their spending on advertising and promotions, we could be forced to substantially increase our advertising, media or marketing expenses.If we did so or if our current advertising and promotion programs become less effective, we could experience a material adverse effect on our results of operations. 14 Index We outsource certain business processes to third-party vendors that subject us to risks, including disruptions in business and increased costs. Some of our business processes are currently outsourced to third parties.Such processes include distribution of food and retail products to our store locations, credit card authorization and processing, gift card tracking and authorization, health care and workers’ compensation insurance claims processing, tax credit documentation and approval and externally hosted business software applications. We cannot ensure that all providers of outsourced services are observing proper internal control practices, such as redundant processing facilities, and there are no guarantees that failures will not occur.Failure of third parties to provide adequate services could have an adverse effect on our financial condition and results of operations. Our business is somewhat seasonal and also can be affected by extreme weather conditions and natural disasters. Historically, our highest sales and profits have occurred during the second and fourth quarters, which include the Christmas holiday shopping season and the summer vacation and travel season.Retail sales historically have been seasonally higher between Thanksgiving and Christmas. Therefore, the results of operations for any quarter or period of less than one year cannot be considered indicative of the operating results for an entire year. Additionally, extreme weather conditions in the areas where our stores are located can adversely affect our business. For example, frequent or unusually heavy snowfall, ice storms, rain storms, floods, droughts or other extreme weather conditions over a prolonged period could make it difficult for our customers to travel to our stores and can disrupt deliveries of food and supplies to our stores and thereby reduce our sales and profitability. Our business is also susceptible to unseasonable weather conditions. For example, extended periods of unseasonably warm temperatures during the winter season or cool weather during the summer season could render a portion of our retail inventory incompatible with those unseasonable conditions.Reduced sales from extreme or prolonged unseasonable weather conditions could adversely affect our business.These risks may be exacerbated in the future as some climatologists predict that the long-term effects of climate change may result in more severe, volatile weather. In addition, natural disasters such as hurricanes, tornadoes and earthquakes, or a combination of these or other factors, could severely damage or destroy one or more of our stores, warehouses or suppliers located in the affected areas, thereby disrupting our business operations for a more extended period of time. If we fail to execute our business strategy, which includes our ability to find new store locations and open new stores that are profitable, our business could suffer. Historically, a significant means of achieving our growth objectives has been opening and operating new and profitable stores. This strategy involves numerous risks, and we may not be able to achieve our growth objectives – that is, we may not be able to open all of our planned new stores and the new stores that we open may not be profitable or as profitable as our existing stores.New stores typically experience an adjustment period before sales levels and operating margins normalize, and even sales at successful newly-opened stores generally do not make a significant contribution to profitability in their initial months of operation. The opening of new stores can also have an adverse effect on sales levels at existing stores. A significant risk in executing our business strategy is locating and securing an adequate supply of suitable new store sites.Competition for suitable store sites and operating personnel in our target markets is intense, and we cannot assure you that we will be able to find sufficient suitable locations, or negotiate suitable purchase or lease terms, for our planned expansion in any future period.The ongoing slowdown in commercial development activity has limited the availability of attractive sites for new stores, and we believe this slowdown will continue for an extended period of time.Delays or failures in opening new stores, or achieving lower than expected sales in new stores, or drawing a greater than expected proportion of sales in new stores from existing stores, could materially adversely affect our business strategy.Our ability to open new stores successfully also depends on numerous other factors, some of which are beyond our control, including, among other items discussed in other risk factors, the following: · our ability to control construction and development costs of new stores; · our ability to manage the local, state or other regulatory, zoning and licensing processes in a timely manner; 15 Index · our ability to appropriately train employees and staff the stores; · consumer acceptance of our stores in new markets; · our ability to manage construction delays related to the opening of any facility; and · our ability to secure required governmental approvals and permits in a timely manner, or at all. We cannot assure you that we will be able to respond on a timely basis to all of the changing demands that our store expansion imposes on management and on our existing infrastructure, nor that we will be able to hire or retain the necessary management and operating personnel. Our existing store management systems, financial and management controls and information systems may not be adequate to support our planned expansion. Our ability to manage our growth effectively will require us to continue to enhance these systems, procedures and controls and to locate, hire, train and retain management and operating personnel. Individual store locations are affected by local conditions that could change and adversely affect the carrying value of those locations. The success of our business depends on the success of individual locations, which in turn depends on stability of or improvements in operating conditions at and around those locations.Our revenues and expenses can be affected significantly by the number and timing of the opening of new stores and the closing, relocating and remodeling of existing stores. We incur substantial pre-opening expenses each time we open a new store and other expenses when we close, relocate or remodel existing stores. The expenses of opening, closing, relocating or remodeling any of our stores may be higher than anticipated.An increase in such expenses could have an adverse effect on our results of operations.Also, as demographic and economic patterns (e.g.,highway or roadway traffic patterns, concentrations of general retail or hotel activity, local population densities or increased competition) change, current locations may not continue to be attractive or profitable.Possible declines in neighborhoods where our stores are located or adverse economic conditions in areas surrounding those neighborhoods could result in reduced revenues in those locations.The occurrence of one or more of these events could have a significant adverse effect on our revenues and results of operations as well as the carrying value of our individual locations. Health concerns, government regulation relating to the consumption of food products and wide-spread infectious diseases could affect consumer preferences and could negatively affect our results of operations. The sale of food and prepared food products for human consumption involves the risk of injury to our customers.Such injuries may result from tampering by unauthorized third parties, product contamination or spoilage, including the presence of foreign objects, substances, chemicals, other agents, or residues introduced during the growing, storage, handling and transportation phases.Additionally, many of the food items on our menu contain beef and chicken. The preferences of our customers toward beef and chicken could be affected by health concerns about the consumption of beef or chicken or health concerns and publicity concerning food quality, illness and injury generally.In recent years there has been publicity concerning E. coli bacteria, hepatitis A, “mad cow” disease, “foot-and-mouth” disease, salmonella, the bird/avian flu, peanut and other food allergens, and other public health concerns affecting the food supply, including beef, chicken, pork, dairy and eggs.In addition, if a regional or global health pandemic occurs, depending upon its location, duration and severity, our business could be severely affected.In the event a health pandemic occurs, customers might avoid public places, and local, regional or national governments might limit or ban public gatherings to halt or delay the spread of disease.A regional or global health pandemic might also adversely affect our business by disrupting or delaying production and delivery of materials and products in our supply chain and by causing staffing shortages in our stores. In addition, government regulations or the likelihood of government regulation could increase the costs of obtaining or preparing food products.A decrease in guest traffic to our stores, a change in our mix of products sold or an increase in costs as a result of these health concerns either in general or specific to our operations, could result in a decrease in sales or higher costs to our stores that would materially harm our business. 16 Index Failure to maximize or to successfully assert our intellectual property rights could adversely affect our business and results of operations. We rely on trademark, trade secret and copyright laws to protect our intellectual property rights.We cannot guarantee that these intellectual property rights will be maximized or that they can be successfully asserted.There is a risk that we will not be able to obtain and perfect our own, or, where appropriate, license intellectual property rights necessary to support new product introductions or other brand extensions.We cannot be sure that these rights, if obtained, will not be invalidated, circumvented or challenged in the future.Our failure to perfect or successfully assert our intellectual property rights could make us less competitive and could have an adverse effect on our business and results of operations. Litigation may adversely affect our business, financial condition and results of operations. Our business is subject to the risk of litigation by employees, consumers, suppliers, shareholders or others through private actions, class actions, administrative proceedings, regulatory actions or other litigation.The outcome of litigation, particularly class action lawsuits and regulatory actions, is difficult to assess or quantify.Plaintiffs in these types of lawsuits may seek recovery of very large or indeterminate amounts and the magnitude of the potential loss relating to such lawsuits may remain unknown for substantial periods of time.The cost to defend future litigation may be significant.Even if a claim is unsuccessful or is not fully pursued, the negative publicity surrounding any negative allegation regarding our company, our business or our products could adversely affect our reputation with existing and potential customers.As a result, litigation may adversely affect our business, financial condition and results of operations. Unfavorable publicity could harm our business. Multi-unit businesses such as ours can be adversely affected by publicity resulting from complaints or litigation alleging poor food quality, poor service, food-borne illness, product defects, personal injury, adverse health effects (including obesity) or other concerns stemming from one or a limited number of our stores.Even when the allegations or complaints are not valid, unfavorable publicity relating to a limited number of our stores, or only to a single store, could adversely affect public perception of the entire brand.Adverse publicity and its effect on overall consumer perceptions of food safety or customer service could have a material adverse effect on our business, financial condition and results of operations. The loss of key executives or difficulties in recruiting and retaining qualified personnel could jeopardize our future growth and success. We have assembled a senior management team which has substantial background and experience in the restaurant and retail industries.Our future growth and success depends substantially on the contributions and abilities of our senior management and other key personnel, and we design our compensation programs to attract and retain key personnel and facilitate our ability to develop effective succession plans.If we fail to retain senior management or other key personnel or to attract key personnel, our succession planning and operations could be materially and adversely affected.We must continue to recruit, retain and motivate management and other employees sufficient to maintain our current business and support our projected growth. A loss of key employees or a significant shortage of high quality store employees could jeopardize our ability to meet our business goals. 17 Index We are subject to a number of risks relating to federal, state and local regulation of our business including the areas of health care reform and environmental matters, and an insufficient or ineffective response to government regulation may increase our costs and decrease our profit margins. The restaurant industry is subject to extensive federal, state and local laws and regulations, including those relating to food safety, minimum wage and other labor issues including unionization, health care, menu labeling and building and zoning requirements and those relating to the preparation and sale of food as well as certain retail products.The development and operation of our stores depend to a significant extent on the selection and acquisition of suitable sites, which are subject to zoning, land use, environmental, traffic and other regulations and requirements.We are also subject to licensing and regulation by state and local authorities relating to health, sanitation, safety and fire standards, federal and state laws governing our relationships with employees (including the Fair Labor Standards Act of 1938, the Immigration Reform and Control Act of 1986, the Patient Protection and Affordable Care Act, the Health Care and Education Reconciliation Act of 2010 and applicable requirements concerning minimum wage, overtime, healthcare coverage, family leave, medical privacy, tip credits, working conditions, safety standards and immigration status), federal and state laws which prohibit discrimination and other laws regulating the design and operation of facilities, such as the Americans With Disabilities Act of 1990.In addition, we are subject to a variety of federal, state and local laws and regulations relating to the use, storage, discharge, emission and disposal of hazardous materials.We also face risks from new and changing laws and regulations relating to gift cards, nutritional content, nutritional labeling, product safety and menu labeling. Compliance with these laws and regulations can be costly and can increase our exposure to litigation or governmental investigations or proceedings. In March 2010, the President signed the Patient Protection and Affordable Care Act and the Health Care and Education Affordability Reconciliation Act of 2010 and, in June 2012, the U.S. Supreme Court upheld the constitutionality of the law except for certain parts related to the expansion of Medicaid.Although we cannot predict with certainty the financial and operational impacts the law will have on us, we expect that our expenses related to employee health benefits will increase over the long term as a result of the law.Any such increases could adversely affect our business, financial condition and results of operations.The law requires restaurant companies such as ours to disclose calorie information on their menus.We do not expect to incur any material costs from compliance with this provision of the law, but cannot anticipate the changes in guest behavior that could result from the implementation of this provision, which could have an adverse effect on our sales or results of operations. There also has been increasing focus by U.S. and overseas governmental authorities on environmental matters, such as climate change, the reduction of greenhouse gases and water consumption.This increased focus may lead to new initiatives directed at regulating an as yet unspecified array of environmental matters, such as the emission of greenhouse gases, where “cap and trade” initiatives could effectively impose a tax on carbon emissions.Legislative, regulatory or other efforts to combat climate change or other environmental concerns could result in future increases in taxes, the cost of raw materials, transportation and utilities, which could decrease our operating profits and necessitate future investments in facilities and equipment. The impact of current laws and regulations, the effect of future changes in laws or regulations that impose additional requirements and the consequences of litigation relating to current or future laws and regulations could increase our compliance and other costs of doing business and therefore have an adverse effect on our results of operations.Failure to comply with the laws and regulatory requirements of federal, state and local authorities could result in, among other things, revocation of required licenses, administrative enforcement actions, fines and civil and criminal liability.Compliance with these laws and regulations can be costly and can increase our exposure to litigation or governmental investigations or proceedings.Also, the failure to obtain and maintain required licenses, permits and approvals could adversely affect our operating results.Typically, licenses must be renewed annually and may be revoked, suspended or denied renewal for cause at any time if governmental authorities determine that our conduct violates applicable regulations, which could adversely affect our business and results of operations. 18 Index Our current insurance programs may expose us to unexpected costs. Historically, our insurance coverage has reflected deductibles, self-insured retentions, limits of liability and similar provisions that we believe prudent based on the dispersion of our operations. However, there are types of losses we may incur against which we cannot be insured or which we believe are not economically reasonable to insure, such as losses due to acts of terrorism and some natural disasters, including floods.If we incur such losses, our business could suffer.In addition, we self-insure a significant portion of expected losses under our workers’ compensation, general liability and group health insurance programs. Unanticipated changes in the actuarial assumptions and management estimates underlying our reserves for these losses, including unexpected increases in medical and indemnity costs, could result in materially different amounts of expense than expected under these programs, which could have a material adverse effect on our financial condition and results of operations. A material disruption in our information technology and telecommunication systems could adversely affect our business and results of operations. We rely extensively on our information technology and telecommunication systems to process transactions, summarize results and manage our business and our supply chain.Our information technology and telecommunication systems are subject to damage or interruption from power outages, computer, network, cable system, internet and telecommunications failures, computer viruses, security breaches, catastrophic events such as fires, floods, earthquakes, tornadoes, hurricanes, acts of war or terrorism, and usage errors by our employees. If our information technology and telecommunication systems are damaged or cease to function properly, we may have to make a significant investment to repair or replace them, and we could suffer loss of critical data and interruptions or delays in our operations in the interim.Any material interruption in our information technology and telecommunication systems could adversely affect our business or results of operations. A privacy breach could adversely affect our business. The protection of customer, employee and company data is critical to us. The regulatory environment surrounding information security and privacy is increasingly demanding, with the frequent imposition of new and constantly changing requirements. Compliance with these requirements may result in cost increases due to necessary systems changes and the development of new administrative processes.In addition, customers and employees have a high expectation that we will adequately protect their personal information. For example, in connection with credit card sales, we transmit confidential credit card information. Third parties may have the technology or know-how to breach the security of this customer information, and our security measures and those of our technology vendors may not effectively prohibit others from obtaining improper access to this information. If we fail to comply with the laws and regulations regarding privacy and security or experience a security breach, we could be exposed to risks of data loss, fines, a loss of the ability to process credit and debit card payments, litigation and serious disruption of our operations.Additionally, any resulting negative publicity could significantly harm our reputation. Our reported results can be affected adversely and unexpectedly by the implementation of new, or changes in the interpretation of existing, accounting principles or financial reporting requirements. Our financial reporting complies with the United States generally accepted accounting principles (“GAAP”), and GAAP is subject to change over time.If new rules or interpretations of existing rules require us to change our financial reporting (including the proposed lease accounting changes and the adoption of international financial reporting standards in the United States), our reported results of operations and financial condition could be affected substantially, including requirements to restate historical financial reporting. 19 Index Failure of our internal control over financial reporting could adversely affect our business and financial results. Our management is responsible for establishing and maintaining effective internal control over financial reporting. Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of financial reporting for external purposes in accordance with GAAP. Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that we would prevent or detect a misstatement of our financial statements or fraud.Any failure to maintain an effective system of internal control over financial reporting could limit our ability to report our financial results accurately and timely or to detect and prevent fraud.The identification of a material weakness could indicate a lack of controls adequate to generate accurate financial statements that, in turn, could cause a loss of investor confidence and decline in the market price of our common stock.We cannot assure you that we will be able to timely remediate any material weaknesses that may be identified in future periods or maintain all of the controls necessary for continued compliance. Likewise, we cannot assure you that we will be able to retain sufficient skilled finance and accounting personnel, especially in light of the increased demand for such personnel among publicly traded companies. Our annual and quarterly operating results may fluctuate significantly and could fall below the expectations of investors and securities analysts due to a number of factors, some of which are beyond our control, resulting either in volatility or a decline in the price of our securities. Our business is not static – it changes periodically as a result of many factors, including those discussed above and: · increases and decreases in average weekly sales, restaurant and retail sales and restaurant profitability; · the rate at which we open new stores, the timing of new store openings and the related high initial operating costs; · changes in advertising and promotional activities and expansion to new markets; and · impairment of long-lived assets and any loss on store closures. Our quarterly operating results and restaurant and retail sales may fluctuate as a result of any of these or other factors.Accordingly, results for any one quarter are not necessarily indicative of results to be expected for any other quarter or for any year, and restaurant and retail sales for any particular future period may decrease.In the future, operating results may fall below the expectations of securities analysts and investors.In that event, the price of our securities could fluctuate dramatically over time or could decrease generally. Our business could be negatively affected as a result of a proxy fight and the actions of activist shareholders. We recently received a notice from Biglari Holdings, Inc. (“BH”), the owner of Steak N Shake and Western Sizzlin’ restaurants, that indicates BH’s intention to nominate Sardar Biglari, BH’s chairman and chief executive officer, and Phillip Cooley, BH’s Vice Chairman, for election to our board of directors at our 2012 annual meeting of shareholders.If a proxy contest involving BH ensues, or if we become engaged in a proxy contest with another activist shareholder in the future, our business could be adversely affected because: · responding to proxy contests and other actions by activist shareholders can disrupt our operations, be costly and time-consuming, and divert the attention of our management and employees; · perceived uncertainties as to our future direction may result in the loss of potential business opportunities, and may make it more difficult to attract and retain qualified personnel and business partners; and · if individuals are elected to our board of directors with a specific agenda, it may adversely affect our ability to effectively implement our business strategy and create additional value for our shareholders. 20 Index Provisions in our charter, Tennessee law and our shareholder rights plan may discourage potential acquirers of our company. Our charter documents contain provisions that may have the effect of making it more difficult for a third party to acquire or attempt to acquire control of the Company.In addition, we are subject to certain provisions of Tennessee law that limit, in some cases, our ability to engage in certain business combinations with significant shareholders.In addition, we have adopted a shareholder rights plan, which provides, among other things, that when specified events occur, our shareholders will be entitled to purchase from us shares of junior preferred stock.The shareholder rights plan is currently scheduled to expire in 2015, but would expirepromptly following the 2012 annual shareholders meeting if the shareholder rights plan is not approved by our shareholders. The preferred stock purchase rights are triggered ten days after the date of a public announcement that a person or group acting in concert has acquired, or obtained the right to acquire, beneficial ownership of 20% or more of our outstanding common stock.The preferred stock purchase rights would cause dilution to a person or group that attempts to acquire us on terms that do not satisfy the requirements of a qualifying offer under the shareholder rights plan or are otherwise not approved by our board of directors. These provisions, either alone, or in combination with each other, give our current directors and executive officers a substantial ability to influence the outcome of a proposed acquisition of the Company.These provisions would apply even if an acquisition or other significant corporate transaction was considered beneficial by some of our shareholders.If a change in control or change in management is delayed or prevented by these provisions, the market price of our securities could decline. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our home office headquarters and warehouse facilities are located on approximately 90 acres of land owned by the Company in Lebanon, Tennessee.We utilize approximately 250,000 square feet of office space for our home office headquarters and decorative fixtures warehouse.We also lease our retail distribution center which consists of approximately 370,000 square feet of warehouse facilities and an additional approximate 14,000 square feet of office and maintenance space. In addition to the various corporate facilities, we have six owned properties for future development, a motel used for housing management trainees and for the general public, and six parcels of excess real property and improvements that we intend to dispose of. 21 Index In addition to the properties mentioned above, we own or lease the following store properties as of September 18, 2012: State State Owned Leased Owned Leased Tennessee 36 14 Oklahoma 6 2 Florida 40 18 Maryland 3 4 Texas 30 16 New Jersey 2 4 Georgia 30 14 Wisconsin 5 - North Carolina 24 13 Colorado 3 1 Kentucky 22 13 Kansas 3 1 Ohio 22 9 Massachusetts - 4 Virginia 19 12 New Mexico 3 1 Alabama 20 9 Utah 4 - Indiana 21 7 Iowa 3 - South Carolina 14 12 Connecticut 1 1 Pennsylvania 9 14 Montana 2 - Illinois 20 2 Nebraska 1 1 Missouri 14 3 Delaware - 1 Michigan 13 3 Idaho 1 - Arizona 2 11 Maine - 1 Arkansas 5 6 Minnesota 1 - Mississippi 8 3 New Hampshire 1 - Louisiana 8 2 North Dakota 1 - West Virginia 3 7 Rhode Island - 1 New York 8 1 South Dakota 1 - Total We believe that our properties are suitable, adequate, well-maintained and sufficient for the operations contemplated.See “Operations" and "Store Development" in Item I of this Annual Report on Form 10-K for additional information on our properties. ITEM 3. LEGAL PROCEEDINGS The Company and its subsidiaries are party to various legal and regulatory proceedings and claims incidental to their business in the ordinary course.In the opinion of management, based upon information currently available, the ultimate liability with respect to these proceedings and claims will not materially affect the Company’s consolidated results of operations or financial position. 22 Index Pursuant to Instruction 3 to Item 401(b) of Regulation S-K and General Instruction G(3) to Form 10-K, the following information is included in Part I of this Form 10-K. Executive Officers of the Registrant The following table sets forth certain information concerning our executive officers: Name Age Position with the Company Sandra B. Cochran 54 President and Chief Executive Officer Michael A. Woodhouse 67 Executive Chairman Lawrence E. Hyatt 57 Senior Vice President and Chief Financial Officer Douglas E. Barber 55 Executive Vice President and Chief People Officer Christopher A. Ciavarra 41 Senior Vice President, Marketing Laura A. Daily 48 Senior Vice President, Retail Nicholas V. Flanagan 46 Senior Vice President, Operations Edward A. Greene 57 Senior Vice President, Strategic Initiatives P. Douglas Couvillion 48 Vice President, Corporate Controller and Principal Accounting Officer Michael J. Zylstra 46 Vice President, General Counsel and Secretary The following information summarizes the business experience of each of our executive officers for at least the past five years: Ms. Cochran has been employed with us in various capacities since 2009.Ms. Cochran served as our Executive Vice President and Chief Financial Officer from March 2009 to November 2010, and as President and Chief Operating Officer from November 2010 until September 2011 when she assumed her current position.In September 2011, she also became a member of our board of directors.Prior to March 2009, she was the Chief Executive Officer of Books-A-Million, Inc., having assumed that role in 2004 after serving in various capacities there since 1992.Ms. Cochran has 19 years of experience in the retail industry and three years of experience in the restaurant industry. Mr. Woodhouse has been employed with us in various capacities since 1995.Mr. Woodhouse served as our Senior Vice President of Finance and Chief Financial Officer from January 1999 to July 1999, as Executive Vice President and Chief Operating Officer (“COO”) from August 1999 until July 2000, as President and COO from August 2000 until July 2001, and then as President and Chief Executive Officer from August 2001 until November 2004, as Chairman, President and Chief Executive Officer from December 2004 until November 2010, and then as Chairman and Chief Executive Officer until September 2011 when he assumed his current position. Mr. Woodhouse has 28 years of experience in the restaurant industry and 19 years of experience in the retail industry. In August 2012, Mr. Woodhouse announced his retirement as Executive Chairman effective November 7, 2012.Additionally, Mr. Woodhouse announced that he will not stand for election to our Board of Directors at our 2012 annual meeting of shareholders. Mr. Hyatt has been employed with us as Senior Vice President and Chief Financial Officer since January 2011.He has over 20 years of experience as Chief Financial Officer with various organizations.Prior to January 2011, he was the Chief Financial Officer and Treasurer of O’Charley’s Inc., having assumed that role in 2004.He also served as Interim President and Chief Executive Officer of O’Charley’s Inc. from February 2009 through June 2009.Mr. Hyatt’s previous positions include serving as Executive Vice President and Chief Financial Officer of Cole National Corporation, a specialty retailer; as Chief Financial and Restructuring Officer of PSINet, Inc., an internet service provider; as Chief Financial Officer of HMS Host Corporation, a subsidiary of Autogrill S.p.A.; and as Chief Financial Officer of Sodexho Marriott Services, Inc., a food services and facilities management company, and its predecessor company. Mr. Hyatt has ten years of experience in the restaurant industry and four years of experience in the retail industry. 23 Index Mr. Barber has been employed with us since 2003.From 2003 to 2010, he served in various capacities including Senior Vice President of Restaurant Operations and COO.He assumed his current position in 2010.Prior to 2003, he was with Metromedia Family Steakhouse, a division of Metromedia Restaurant Group, Inc., in various capacities since 1979 where he served as President from 1995 to 2003.Mr. Barber has 33 years of experience in the restaurant industry. Mr. Ciavarra has been employed with us since 2008.He assumed his current position in 2010.Prior to 2008, he was the Director of Marketing for Aramark Corporation from 2005 to 2008.In addition, he was a consultant for us from 2001 to 2005.Mr. Ciavarra has over 12 years of experience in the restaurant industry and over seven years of experience in the retail industry. Ms. Daily has been employed with us as Senior Vice President of Retail since May 2012.She has over 20 years of experience as a merchant with a number of retail organizations.Prior to May 2012, she served as Vice President for Ballard Designs, an Internet and catalog home furnishings retailer that is part of HSN, Inc., where she was in charge of all merchandising and trends for the company.Ms. Daily’s previous positions prior to joining Ballard Designs in 1997 included merchandising, planning and store operations positions with Spiegel, Inc. and Carson Pirie Scott. Mr. Flanagan has been employed with us since 2004.From 2004 to 2010, he served in various capacities including Vice President of Restaurant Operations.He assumed his current position in November 2010.Prior to 2004, he was a 15-year veteran of S&A Restaurant Corporation where he served in several leadership roles.Mr. Flanagan has over 23 years of experience in the restaurant industry. Mr. Greene has been employed with us in his current capacity since October 2005. From August 1996 to October 2005, he worked for Restaurant Services, Inc., the independent purchasing cooperative which provides supply chain management services for Burger King Corporation and its franchisees, serving most recently as its Vice President, Food and Packaging Purchasing.Mr. Greene began his career with The Pillsbury Company and has over 34 years of combined experience in the restaurant and food processing industries. Mr. Couvillion has been employed with us since 2001 in various capacities including Vice President of Finance.He assumed his current position in July 2011.Prior to 2001, he was with Landry's Restaurants, Inc. since 1993 where he served in various capacities including Controller and Director of Finance.Mr. Couvillion began his career in public accounting with Touche Ross & Co. and has 18 years of experience in the restaurant industry and 11 years of experience in the retail industry. Mr. Zylstra has been employed with us in various capacities since 1992.He assumed his present position inJanuary 2012 after serving as Vice President, Associate General Counsel and Assistant Corporate Secretary since 1999.Mr. Zylstra has 20 years experience in the restaurant and retail industry, all with Cracker Barrel Old Country Store, Inc. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on the NASDAQ Global Select Market (“Nasdaq”) under the symbol “CBRL.”There were9,444 shareholders of record as of September 18, 2012. The following table indicates the high and low sales prices of our common stock, as reported by The Nasdaq Global Select Market, and dividends paid for the quarters indicated. Fiscal Year 2012 Fiscal Year 2011 Prices Dividends Prices Dividends High Low Paid High Low Paid First $ Second Third Fourth See Note 5 to Consolidated Financial Statements with respect to dividend restrictions. 24 Index See the table labeled “Equity Compensation Plan Information” to be contained in the 2012 Proxy Statement, incorporated by reference in Part III, Item 12 of this Annual Report on Form 10-K. Part III, Item 12 of this Annual Report on Form 10-K is incorporated herein by this reference. Unregistered Sales of Equity Securities There were no equity securities sold by the Company during the period covered by this Annual Report on Form 10-K that were not registered under the Securities Act of 1933, as amended. Issuer Purchases of Equity Securities The following table sets forth information with respect to purchases of shares of the Company’s common stock made during the quarter ended August 3, 2012 by or on behalf of the Company or any “affiliated purchaser,” as defined by Rule 10b-18(a)(3) of the Exchange Act.All purchases were made in accordance with Rule 10b-18 of the Exchange Act. Period Total Number of Shares Purchased Average Price Paid Per Share (1) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares (or Approximate Dollar Value) that May Yet Be Purchased Under the Plans or Programs 4/28/12 – 5/25/12 $ Indeterminate (2) 5/26/12 – 6/22/12 $ Indeterminate (2) 6/23/12 – 8/3/12 $ Indeterminate (2) Total for the quarter $ Indeterminate (2) Average price paid per share is calculated on a settlement basis and includes commissions and fees. On September 13, 2011, we announced that we were authorized to repurchase up to $65,000 of our common stock.On September 19, 2012, we announced that we have been authorized to repurchase up to $100,000 of our common stock. 25 Index ITEM 6. SELECTED FINANCIAL DATA (Dollars in thousands except percentages and share data) For each of the fiscal years ended August 3, 2012(a) July 29, 2011(b) July 30, 2010(c) July 31, 2009(d)(e) August 1, 2008(e) Selected Income Statement Data: Total revenue $ Income from continuing operations Net income Basic net income per share: Income from continuing operations Net income per share Diluted net income per share: Income from continuing operations Net income per share Dividends declared per share(f) $ Dividends paid per share $ As Percent of Total Revenue: Cost of goods sold % Labor and related expenses Other store operating expenses Store operating income General and administrative expenses Impairment and store dispositions, net Operating income Income before income taxes Selected Balance Sheet Data: Working capital (deficit) $ $ ) $ ) $ ) $ ) Total assets Current interest rate swap liability Long-term debt Long-term interest rate swap liability Other long-term obligations Shareholders’ equity Selected Cash Flow Data: Purchase of property and equipment,net $ Share repurchases Selected Other Data: Common shares outstanding at end of year Stores open at end of year Average Unit Volumes(g): Restaurant $ Retail Comparable Store Sales(h): Period to period increase (decrease) in comparable store sales: Restaurant % % % )% % Retail ) ) ) Memo: Number of stores in comparable base (a) Fiscal 2012 consisted of 53 weeks while all other periods presented consisted of 52 weeks.The estimated impact of the additional week was to increase consolidated fiscal 2012 results as follows:total revenue, $51,059; store operating income, 0.2% of total revenue ($11,093); operating income, 0.2% of total revenue ($9,723); net income, 0.2% of total revenue ($6,280); and diluted net income per share, $0.27.As part of our restructuring of our field organization in April 2012, we incurred severance charges of $1,660, which are included in general and administrative expenses.We also incurred $5,203 in costs related to the December 2011 proxy contest, which are also included in general and administrative expenses. (b) Includes impairment charges of $3,219 before taxes and pre-tax gains on store dispositions of $4,109.Our debt refinancing in the fourth quarter of fiscal 2011 resulted in additional interest expense of $5,136 related to transaction fees and the write-off of deferred financing costs.During the fourth quarter of fiscal 2011, as part of our cost reduction and organization streamlining initiative, we incurred severance charges of $1,768, which are included in general and administrative expenses.We also incurred $404 in costs related to the December 2011 proxy contest, which are also included in general and administrative expenses. (c) Includes impairment charges of $2,672 before taxes. (d) Includes impairment charges of $2,088 before taxes.We completed sale-leaseback transactions involving 15 of our stores and our retail distribution center in the fourth quarter of fiscal 2009 (see Note 10 to the Consolidated Financial Statements).Net proceeds from the sale-leaseback transactions together with excess cash flow from operations were used to pay down $142,759 of long-term debt. (e) Certain expenses and proceeds related to the divestiture of Logan’s Roadhouse, Inc. are reported in discontinued operations in fiscal 2008 and fiscal 2009. (f) In the first quarter of 2013, our Board of Directors declared a dividend of $0.50 per share payable on November 5, 2012 to shareholders of record on October 19, 2012. (g) Average unit volumes include sales of all stores.Fiscal 2012 includes a 53rd week while all other periods presented consist of 52 weeks. (h) Comparable store sales consist of sales of stores open at least six full quarters at the beginning of the year; and are measured on comparable calendar weeks. 26 Index ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) provides information which management believes is relevant to an assessment and understanding of our consolidated results of operations and financial condition.MD&A should be read in conjunction with the Consolidated Financial Statements and notes thereto.Readers also should carefully review the information presented under the section entitled “Risk Factors” and other cautionary statements in this report.All dollar amounts (other than per share amounts) reported or discussed in this MD&A are shown in thousands.References in MD&A to a year or quarter are to our fiscal year or quarter unless expressly noted or the context clearly indicates otherwise. This overview summarizes the MD&A, which includes the following sections: · Executive Overview – a general description of our business, the restaurant industry and our key performance indicators. · Results of Operations – an analysis of our consolidated statements of income for the three years presented in our Consolidated Financial Statements. · Liquidity and Capital Resources – an analysis of our primary sources of liquidity, capital expenditures and material commitments. · Critical Accounting Estimates – a discussion of accounting policies that require critical judgments and estimates. EXECUTIVE OVERVIEW Cracker Barrel Old Country Store, Inc. (the “Company,” “our” or “we”) is a publicly traded (Nasdaq: CBRL) company that, through its operations and those of certain subsidiaries, is engaged in the operation and development of the Cracker Barrel Old Country Store® (“Cracker Barrel”) concept.Each Cracker Barrel store consists of a restaurant with a gift shop.The restaurants serve breakfast, lunch and dinner.The gift shop area offers a variety of decorative and functional items specializing in rocking chairs, holiday gifts, toys, apparel and foods.As of September 18, 2012, the Company operated 620 Cracker Barrel stores located in 42 states. 27 Index Restaurant Industry Our stores operate in the full-service segment of the restaurant industry in the United States.The restaurant business is highly competitive with respect to quality, variety and price of the food products offered.The restaurant business is often affected by changes in consumer taste; national, regional or local economic conditions; demographic trends; traffic patterns; the type, number and location of competing restaurants; and consumers’ discretionary purchasing power. There are many segments within the restaurant industry, such as family dining, casual dining, fast casual and quick service, which often overlap and provide competition for widely diverse restaurant concepts.Competition also exists in securing prime real estate locations for new stores, in hiring qualified employees, in advertising, in the attractiveness of facilities and with competitors having similar menu offerings or convenience. Additionally, economic, seasonal and weather conditions affect the restaurant business.Adverse economic conditions and unemployment rates affect consumer discretionary income and dining and shopping habits.Historically, interstate tourist traffic and the propensity to dine out have been much higher during the summer months, thereby contributing to higher profits in our fourth quarter.Retail sales, which are made substantially to our restaurant guests, are strongest in the second quarter, which includes the Christmas holiday shopping season.Severe weather also affects restaurant and retail sales adversely from time to time. Key Performance Indicators Management uses a number of key performance measures to evaluate our operational and financial performance, including the following: Comparable store restaurant sales and restaurant guest traffic consist of sales and calculated number of guests, respectively, of stores open at least six full quarters at the beginning of the year and are measured on comparable calendar weeks.This measure highlights performance of existing stores because it excludes the impact of new store openings. Percentage of retail sales to total sales indicates the relative proportion of spending by guests on retail product at our stores and helps identify overall effectiveness of our retail operations.Management uses this measure to analyze a store’s ability to convert restaurant traffic into retail sales since we believe that the substantial majority of our retail customers are also guests in our restaurants. Average check per guest is an indicator which management uses to analyze the dollars spent per guest in our stores on restaurant purchases.This measure aids management in identifying trends in guest preferences as well as the effectiveness of menu price increases and other menu changes. Store operating marginsare defined as total revenue less cost of goods sold, labor and other related expenses and other store operating expenses, all as a percentage of total revenue.Management uses this indicator as a primary measure of operating profitability. Company Performance in 2012 Management believes that the Cracker Barrel brand remains one of the strongest and most differentiated brands in the restaurant industry.We believe our strategic focus on six key business priorities and our operational execution of those priorities during 2012 resulted in revenue growth during the year, positive comparable store restaurant and retail sales for the year with both comparable store traffic and sales out-performing the Knapp-Track™ Index for the year and higher profit as compared to the prior year. 28 Index Our six priorities for 2012 and how they impacted 2012 are as follows: · Introduce new marketing messaging to reinforce the authentic value provided by Cracker Barrel. We launched our “Handcrafted by Cracker Barrel” campaign with national cable TV and spot radio ads.We focused broadcast media support around our peak sales periods, the holiday season (our second fiscal quarter) and the summer travel season (our fourth fiscal quarter).We believe indicators of the new advertising strategy’s success include (i) three successive quarters of increased year-over-year traffic growth starting in the second quarter and (ii) out-performance of the Knapp-Track Casual Dining Index during the second, third and fourth quarters of our fiscal year. · Refine our menu and pricing to increase variety and everyday affordability. In the first quarter of the fiscal year, we introduced weekday $5.99 Daily Lunch Specials which we believe drove an increase in weekday lunch sales and traffic over the course of the year.In the fourth quarter, we enhanced our salad offerings, reformulating all the salads on the menu and adding several new ones that will continue on the regular menu and provide guests with additional healthier options alongside our traditional home-style fare. · Enhance the restaurant operating platform to sustainably improve the guest experience. Throughout the year, we made improvements to our core operations to enable our employees to provide a great Cracker Barrel experience to our guests. These improvements included changes in processes and procedures, and the installation of new equipment and technology.The success of our efforts to enhance the operating platform was validated by our higher year-over-year overall guest satisfaction scores during 2012.We also achieved organizational highs for the following categories:overall value, taste of the food, temperature of the food, attentiveness of server, speed of receiving order, friendliness of server, cleanliness of dining area, friendliness of host/hostess, retail service, and timeliness/efficiency in check out.In addition, we set a company sales record on Thanksgiving – which we then were able to improve upon with a record-breaking Mother’s Day. · Drive retail sales using innovative tactics, with a focus on delivering value and creating a further connection to the brand for our guests. Further defining the distinctive Cracker Barrel experience, we focused on merchandising our stores with unique and nostalgic items.We saw growth throughout the year in one of our strongest categories, apparel and accessories. We also developed and grew proprietary product lines, including our branded Butterflies doll line, a unique and fun collection featuring $19.99 dolls with their own personalities, stories, and accessories.In May 2012, we hired a new Senior Vice President of Retail. · Employ focused cost reduction. We have eliminated many annual expenses, including a restructuring of home office employees in July 2011 to decrease general and administrative expenses and a restructuring of our field organization in April 2012 to better align our restaurant and retail operations under central leadership.We also completed the first phase of a labor management system which helps store managers better direct weekly training, productivity, and execution.Additionally, we completed the rollout of our transportation management system, which we believe will improve efficiency in the distribution of our retail merchandise. As a result of these initiatives and others, operating income increased as a percentage of revenues from 6.9% in 2011 to 7.4% in 2012. · Enhance shareholder value using a balanced approach to capital allocation. We repaid $25,100 in long term debt.Direct shareholder return was enhanced by the repurchase of 265,538 shares of our common stock and an 80% increase in our quarterly dividend to $0.40 per quarter.During 2012, we opened 13 new Cracker Barrel locations and reinvested approximately $80,200 in the Company through capital expenditures. 29 Index RESULTS OF OPERATIONS The following table highlights operating results over the past three years: Period to Period Relationship to Total Revenue Increase (Decrease) 2012* vs 2011 vs 2010 Total revenue % % % 6
